DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 2018/0005111) in view of Matviychuk (US 2017/0213321).

Regarding claim 1, Chaudhari discloses an image processing system comprising:
a memory configured to store a predetermined program (see para. 0047); and
processing circuitry configured, by executing the predetermined program, to
create, in a training phase, a neural network by a machine learning, the neural network having an input layer, an output layer, and an intermediate layer provided between the input layer and the output layer, wherein the intermediate layer includes at least one node having at least one internal parameter, and the internal parameter is determined through the machine learning in the training (see para. 0011, 0020, 0038, where Chaudhari discusses a deep neural network that includes the input layer, intermediate hidden layer, and output layer.  The internal parameters are weights for nodes that are updated).
Matviychuk teaches generate, in an inference phase conducted after the training phase, a control signal from an input image, wherein the input image is inputted to the neural network in the inference phase (see para. 0007, 0010, where Matviychuk discusses parameters based on the noise level in the image patch),
adjust the internal parameter, in the inference phase, in accordance with the generated control signal (see para. 0007, 0010, where Matviychuk discusses neurons in the layers that implement a shrinkage function such as a garrote thresholding function with a parameter based on the noise level in the image patch).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari with Matviychuk to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chaudhari in this manner in order to improve image analysis by adjusting the parameter of neural networks that affects the image data along the neural network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chaudhari, while the teaching of Matviychuk continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and 

Regarding claim 2, Matviychuk teaches wherein the input image is an image that includes noise; and the processing circuitry is configured to perform the processing on the input image in such a manner that the noise is reduced or removed from the input image (see para. 0007, 0010, where Matviychuk discusses a neural network with a threshold function to remove noise).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari and Matviychuk to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.  

Regarding claim 4, Matviychuk teaches wherein the node has an activation function; and the internal parameter is a parameter of the activation function (see para. 0007, 0010, where Matviychuk discusses a neural network with a threshold function to remove noise).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari and Matviychuk to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.  

Regarding claim 5, Matviychuk teaches wherein the activation function is a function of removing such an input signal included in the input image that amplitude thereof is smaller than a threshold value; and the internal parameter is the threshold value of the activation function (see para. 0026, where Matviychuk discusses a neural network with neurons using a threshold nonlinearity as their activation function).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari and Matviychuk to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.  

Regarding claim 10, Chaudhari teaches wherein, the image processing system is configured as at least one computer (see para. 0047).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari and Matviychuk to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.  

s 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 2018/0005111) in view of Matviychuk (US 2017/0213321) in view of Guo et al. (US 2018/0285695).

Regarding claim 3, Chaudhari and Matviychuk do not expressly disclose wherein the data related to the input image are SNR-related data that are related to magnitude of noise in the input image or signal-to-noise ratio of the input image.  However, Guo teaches wherein the data related to the input image are SNR-related data that are related to magnitude of noise in the input image or signal-to-noise ratio of the input image (see para. 0035, 0055, where Guo discusses SNR is calculated and determining whether the SNR is at a threshold value).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari and Matviychuk with Guo to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chaudhari and Matviychuk in this manner in order to improve image analysis by adjusting the parameter of neural networks based on the magnitude of noise and affecting the image data along the neural network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chaudhari and Matviychuk, while the teaching of Guo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the noise in image data to adjust internal parameters in a neural network to output denoised image data.  The Chaudhari, Matviychuk, 

Regarding claim 6, Chaudhari and Matviychuk do not expressly disclose wherein the activation function is a function that outputs zero in a case of receiving an input value within a range including zero and outputs a value proportional to an input value in a case of receiving an input value outside the range.  However, Guo teaches wherein the activation function is a function that outputs zero in a case of receiving an input value within a range including zero and outputs a value proportional to an input value in a case of receiving an input value outside the range (see figure 5, para. 0046, where Guo discusses a neural network with a threshold function to that outputs zero when receiving an input value).  
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari and Matviychuk with Guo to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chaudhari and Matviychuk in this manner in order to improve image analysis by adjusting the parameter of neural networks that affects the image data along the neural network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chaudhari and Matviychuk, while the teaching of Guo continues to perform the same function as originally taught prior to being combined, in order to produce the .

7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 2018/0005111) in view of Matviychuk (US 2017/0213321) in view of Vogels et al. US 2018/0293713).

Regarding claim 7, Chaudhari and Matviychuk do not expressly disclose wherein the neural network includes a first neural network and a second neural network; and the processing circuitry is configured to adjust an internal parameter of the first neural network based on the data related to the input image, and does not adjust an internal parameter of the second neural network.
However, Vogels teaches wherein the neural network includes a first neural network and a second neural network (see figure 5, para. 0102-0108, where Vogels discusses a first neural network and second neural network); and 
the processing circuitry is configured to adjust an internal parameter of the first neural network based on the data related to the input image, and does not adjust an internal parameter of the second neural network (see para. 0075-0081, where Vogels discusses second neural network with different parameters).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari and Matviychuk with Vogels to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chaudhari and Matviychuk in this manner in order to improve image analysis by adjusting the parameter of neural networks that affects the image data along the neural network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner .

8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 2018/0005111) in view of Matviychuk (US 2017/0213321) in view of Vogels et al. US 2018/0293713) in view of Guo et al. (US 2018/0285695).

Regarding claim 8, Chaudhari and Matviychuk do not expressly disclose a first neural network; a second neural network; a divider configured to divide an input image into a high-frequency component image and a low-frequency component image, output the high-frequency component image to the first neural network, and output the low-frequency component image to the second neural network; and an image composer configured to compose a first output image outputted from the first neural network and a second output image outputted from the second neural network, and the processing circuitry is configured to adjust an internal parameter of the first neural network based on the data related to the input image, and does not adjust an internal parameter of the second neural network.
However, Vogels teaches wherein the neural network comprises: a first neural network (see figure 5, figure 6, para. 0102-0108, where Vogels discusses a first neural network);
a second neural network (see figure 5, figure 6, para. 0102-0108, where Vogels discusses a second neural network); and 
an image composer configured to compose a first output image outputted from the first neural network and a second output image outputted from the second neural network (see figure 5, figure 6, para. 0102-0108, where Vogels discusses a first neural network and second neural network), and 
the processing circuitry is configured to adjust an internal parameter of the first neural network based on the data related to the input image, and does not adjust an internal parameter of the second neural network (see para. 0075-0081, 0083, 0102-0108, where Vogels discusses second neural network with different parameters).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chaudhari and Matviychuk in this manner in order to improve image analysis by adjusting the parameter of neural networks that affects the image data along the neural network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chaudhari and Matviychuk, while the teaching of Hsieh continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adjusting internal parameters in a neural network to output denoised image data.  The Chaudhari, Matviychuk, and Vogels systems perform neural networking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Chaudhari, Matviychuk, and Vogels do not expressly disclose a divider configured to divide an input image into a high-frequency component image and a low-frequency component image, output the high-frequency component image to the first neural network, and output the low-frequency component image to the second neural network.

(see figure 3A, para. 0054, where Guo discusses low frequency and high frequency image data), output the high-frequency component image to the first neural network, and output the low-frequency component image to the second neural network (see figure 3A, para. 0054, where Guo discusses low frequency and high frequency neural networks).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chaudhari, Matviychuk, and Vogels with Guo to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform image analysis and optimization with neural networking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chaudhari, Matviychuk, and Vogels in this manner in order to improve image analysis by adjusting the parameter of neural networks that affects the image data along the neural network that output frequency data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chaudhari, Matviychuk, and Vogels, while the teaching of Guo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adjusting internal parameters in a neural network that process frequency data.  The Chaudhari, Matviychuk, Vogels, and Guo systems perform neural networking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663